468 F.2d 623
DEVCON INTERNATIONAL CORPORATION, formerly Zinke-Smith,Inc., Plaintiff-Appellee,v.CHASE MANHATTAN BANK and H. J. Gray Corporation, Defendants,George Feldman, as Trustee for Leasing ConsultantsIncorporated, Bankrupt, Defendants-Appellants.
No. 72-2627 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 7, 1972.

John L. Britton, Miami, Fla., Hahn, Hessen, Margolis & Ryan, New York City, for defendants-appellants.
Aaron S. Podhurst, Robert Orseck, Miami, Fla., for plaintiff-appellee.
Robert F. Travia, New York City, William Phillips, Miami, Fla., for Chase Manhattan Bank.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.

BY THE COURT:
Ordered:

1
The appeal is dismissed as not being taken from a final judgment, 28 U.S.C., Sec. 1291, nor an appealable interlocutory decision, 28 U.S.C., Sec. 1292.


2
Appeal dismissed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I